359 S.W.3d 132 (2011)
Andrew M. McGEE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73004.
Missouri Court of Appeals, Western District.
December 27, 2011.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Andrew McGee appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. McGee contends that the motion court clearly erred in denying his motion because: (1) trial counsel failed to submit mitigation evidence at McGee's sentencing hearing; and (2) trial counsel failed to object to the State's argument of facts outside the record during the sentencing hearing. We affirm. Rule 84.16(b).